DETAILED ACTION
Claims 1-18 are pending as submitted on 08/21/21.
Claim 7 is hereby withdrawn in light of the below.

Election/Restriction
This application contains claims directed to the following patentably distinct species:
The first embodiment of Figures 1-11
The second embodiment of Figures 12-14
The third embodiment of Figures 15
The species are independent or distinct because each is a mutually exclusive design for a device & aligning film. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the inventions have acquired a separate status in the art in view of their differing limitations and each would require a unique search strategy (for example, searching different classes/subclasses or electronic resources, or employing different search queries), and prior art applicable to one invention may not be applicable to another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Andrew C. Cheng on March 1, 2022 a provisional election was made without traverse to prosecute the invention of species A, claims 1-6 & 8-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 7 is hereby withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-13 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 9 recites “the positioning plane” and “the placing plane” whereas there is no antecedent basis for these terms in the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleeman et al., US 2017/0253014.
Kleeman teaches various known screen protector pasting devices, which may comprise a lower housing (e.g. 830) connected to a removable device holder (832) via an engagement block (833), and a screen protector (130) and aligning film (140/150) which connect to said device holder via male/female connecting members (115/156/715/835/856) such that a screen protector can be attached to a device in an aligned manner (throughout, e.g. abstract, [0179 & FIGS. 1-105]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 & 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al..
With regard to claims 1 & 16, Peng teaches a known screen protector pasting apparatus, which may comprise a lower housing (34) connected to a removable device holder (20) via an engagement block [FIGS. 2, 9], and a screen protector (46) and aligning film (42/44) which connect to said apparatus via male/female connecting members (33/37/48) such that a screen protector can be attached to a device in an aligned manner (throughout, e.g. abstract, [FIGS. 1-13]).
While this reference does not expressly disclose that the connecting members are positioned on the device holder insert (rather than a housing), this would have been an obvious rearrangement of parts which would not substantially alter the operation of aligning; see MPEP 2144.04(VI)C.
With regard to claims 2 & 9, Peng also teaches that the device lays on a flat plane, and the screen protector is supported on an inclined plane, such that a roller (60) moves along guide rails on either side of the housing from a low side of said inclined plane to a high side (throughout, e.g. [FIGS. 7, 11]).
With regard to claims 3-6 & 8, Peng as noted also teaches accommodating the device in a space within the removable device holder, and there are also matched male/female connecting members/holes at first & second opposite ends of both the apparatus & the aligning film as noted above, so that the two can be arranged in an aligned relationship prior to lamina transfer (and such members can also be rearranged from a housing onto a device holder insert for the same aligning purpose, as noted above).  Again, the aligned film, matched with positioning members, is supported on first & second ‘locating surfaces’ above the device screen and forming an inclined plane relative to it.
With regard to claim 14, Peng teaches at least as many of the claimed members, and further duplication/reduction of the same part would have been prima facie obvious; see MPEP 2144.04(VI)B.
With regard to claim 15, Peng teaches a roller of ‘any suitable material’ and an axle which forms a ‘rigid orthogonal relation’ [0027], which is understood to imply a conventional conforming roller press surface & harder mechanical support, or otherwise render it obvious, in order to obtain good rolling from a relatively soft, conforming surface & good pressing from a relatively hard, rigid mount using a conventional roller design.
With regard to claim 17, the noted male/female engagements between housing/device holder [FIGS. 2, 9] can be considered to comprise a male ‘block’ on the housing and female ‘hole’/indent on the device holder, or would otherwise have been prima facie obvious modification to try and achieve the same desired connection via conventional means used elsewhere in the apparatus.
With regard to claim 18, cutouts capable of accommodating a camera are depicted in the housing [FIGS. 2, 4-5, 8-9].


Examiner also notes CN 210942430, CN 104210692, US 2021/0046692, 
US 2020/0198222, US 2020/0147859, US 2018/0281373 & US 2015/0000831 
as relevant to the pending claims


Allowable Subject Matter
Claims 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745